     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page   1 of 14
                                                                 Electronically Filed
                                                                 2/11/2021 9:09 PM
                                                                                                      Hidalgo County District Clerks
                                                                                                      Reviewed By: Armando Cantu

                                                        C-0551 -21 -B
                                      CAUSE NO.


PONCHO FOOD STORE INC.                                         §                        IN   THE DISTRICT COURT
     Plaintiff,                                                §
                                                               §
V.                                                             §                       _JUDICIAL DISTRICT
                                                               §
WESTCHESTER SURPLUS LINES                                      §
INSURANCE COMPANY A CHUBB                                      §
COMPANY                                                        §
     Defendant.                                                §                      HIDALGO COUNTY, TEXAS


                                     PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       PONCHO FOOD STORE INC, ﬁles this Original Petition against WESTCHESTER SURPLUS
Plaintiff,
LINES INSURANCE COMPANY A CHUBB COMPANY (“WESTCHESTER”), and in support thereof,
would show     as follows:


                                I.   DISCOVERY CONTROL PLAN LEVEL

        1.        As required by Rule       190.1 of the Texas Rules of Civil Procedure, Plaintiff intends for


discovery t0 be conducted under Level             1,   TRCP   190.2.


                                           II.    CLAIM FOR RELIEF

        2.        As   required      by Rule     47(b), Texas Rules 0f Civil Procedure, Plaintiff’s counsel


states the   damages sought          are in an   amount within         the jurisdictional limits of this Court.       As

required     by Rule   47(0),    Texas Rules of Civil Procedure, PLAINTIFFS’ counsel                          states that


Plaintiffs are seeking    only monetary relief of $250,000 or                 less,   excluding   interest, statutory or


punitive damages and penalties, and attorney’s fees and costs, therefore, this suit                     is   governed by

the expedited-actions process,          TRCP       169(a).    A jury,     however, Will ultimately determine the


amount of monetary relief actually awarded.               Plaintiffs also seek    pre-judgment and post-judgment


interest at the highest legal rate.
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page   2 of 14
                                                                 Electronically Filed
                                                                 2/11/2021 9:09 PM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed B y Armando Cantu
                                                                                                                  :



                                                   0-0551 -21 -B



                                         III.   PARTIES AND SERVICE

        3.      Plaintiff resides in       HIDALGO     County, Texas.


        4.      Defendant        WESTCHESTER SURPLUS LINES INSURANCE COMPANY A

CHUBB COMPANY              is   a surplus lines insurance   company authorized      t0   engage in the insurance

business in the State 0f Texas, subscribing to Contract          number FSF14595995 002,            i.e.,   Plaintiff’s


insurance policy. The insurance business done by            WESTCHESTER in Texas includes, but is not

limited to, the following:


                0          The making and        issuing 0f contracts of insurance with the Plaintiff;


                o          The taking 0r receiving 0f           application   for      insurance,   including the
                           Plaintiff s application for insurance;


                0          The receiving 0r       collection of premiums, commissions,         membership             fees,
                           assessments, dues or other consideration for any insurance 0r any part
                           thereof, including      any such consideration 0r payments from the               Plaintiff;
                           and

                0          The issuance 0r delivery 0f contracts of insurance            t0 residents   of this       state
                           0r a person authorized t0 do business in this state, including the Plaintiff.


        This defendant          may be     served through    The Commissioner 0f Insurance, Texas

Department of Insurance ATTN: Chief Clerk Ofﬁce,                    PO Box    149104,      MC   112-2A, Austin,


Texas 78714-9104 who            shall then serve,    Mr. Paul Bech,     Esq., Associate General Counsel,


CHUBB, 436 Walnut Street, Philadelphia, PA 19106-3703.                  Service   is   requested by certiﬁed mail


return receipt at this time for both Citations t0 the    Commissioner of Insurance and M. Paul Bech, Esq.

                                     IV.   JURISDICTION AND VENUE

        5   .   Venue is appropriate in HIDALGO County, Texas because all or part 0f the conduct

giving rise t0 the causes 0f action were committed in           HIDALGO       County, Texas and the Plaintiff


and property which    is   the subj ect 0f this suit are located in   HIDALGO       County, Texas.
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page   3 of 14
                                                                 Electronically Filed
                                                                 2/11/2021 9:09 PM
                                                                                                        Hidalgo County District Clerks
                                                                                                        Reviewed B y Armando Cantu
                                                                                                                     :



                                                         0-0551 -21 -B

        Accordingly, venue         is   proper pursuant t0 Texas Civil Practice           & Remedies Code         §15.002.


                                               V. CONDITIONS        PRECEDENT

         6.   A11 conditions precedent t0 recovery have been performed, waived, 0r have occurred.


                                   VI.       AGENCY AND RESPONDENT SUPERIOR

         7.   Whenever   in this   Complaint        it   is   alleged that Defendant did any act or omission,            it is




meant   that   Defendant themselves 0r           their agents, ofﬁcers, servants,      employees, or representatives


did such act or omission, and           it   was done with       the full authorization or ratiﬁcation of Defendant




                                                         w
0r done in the normal routine, course, and scope of the agency or                      employment of Defendant or

their agents, ofﬁcers, servants,         employees, or representatives.




         8.        Plaintiff is the     owner of a Commercial Insurance Policy                 (hereinafter referred to


as "the Policy"),    Which was issued by           WESTCHESTER.

         9.        Plaintiff   owned         the insured property,     Which   is   speciﬁcally located at 7318 Los


Vecinos   St.,   Mission,   TX 78574,         (hereinafter referred to as "the Property”).


         10.       WESTCHESTER sold the Policy insuring the Property t0 Plaintiff.

         11.       During the terms of said Policy, 0n or about                     May   8,   2020, under Claim No.


KY20K2695297 and            Policy N0: FSF14595995 002, a wind and hail storm hit the                          HIDALGO

County    area,    damaging      Plaintiff’ s property.            Plaintiff subsequently filed a claim            0n the

Plaintiffs’ insurance policy.            Plaintiff asked that       WESTCHESTER           cover the cost 0f repairs to


the Property pursuant to the Policy.              WESTCHESTER failed to             conduct a    full, fair   and adequate

investigation of Plaintiff” s covered damages.


         12.      As   detailed in the paragraphs below,                   WESTCHESTER             wrongfully denied

Plaintiff’s claim for repairs to the Property,                   even though the Policy provided coverage for
                                                                 Electronically Filed
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  4 of 14
                                                                 2/11/2021 9:09 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Armando Cantu
                                          C-0551-21-B

losses such as those suffered by Plaintiff. Furthermore, WESTCHESTER failed to pay

Plaintiff’s claim by not providing full coverage for the damages sustained by Plaintiff.

       13.      Plaintiff requested that Defendant, WESTCHESTER cover the cost of repairs to

the Property pursuant to the Policy, including but not limited to, repair and/or replacement of the

roof, interior, and exterior damage to the Property.

       14.      To date, WESTCHESTER continues to delay in the payment for the damages to

the Property.

       15.      WESTCHESTER failed to perform its contractual duty to adequately

compensate Plaintiff under the terms of their Policy. Specifically, WESTCHESTER refused to

pay the full proceeds of the Policy after conducting an outcome-oriented investigation, although

due demand was made for proceeds to be paid in an amount sufficient to cover the damaged

property, and all conditions precedent to recovery under the Policy have been carried out and

accomplished by Plaintiff. WESTCHESTER’s conduct constitutes a breach of the insurance

contract between it and Plaintiff.

       16.      Pleading further, WESTCHESTER misrepresented to Plaintiff that the damage to

the Property was not covered under the Policy, even though the damage was caused by a

covered occurrence. WESTCHESTER conduct constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(1).

       17.      WESTCHESTER failed to make an attempt to settle Plaintiff’s claim in a fair

manner, although it was aware of its liability to Plaintiff under the Policy. Its conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §541.060(a)(2)(A).

       18.      WESTCHESTER failed to explain to Plaintiff any valid reason for its coverage denial




                                                 4
                                                                 Electronically Filed
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  5 of 14
                                                                 2/11/2021 9:09 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Armando Cantu
                                           C-0551-21-B

and offer of an inadequate settlement. Specifically, it failed to offer Plaintiff full compensation,

without any valid explanation why full payment was not being made. Furthermore, WESTCHESTER

did not communicate that any future settlements or payments would be forthcoming to pay for the

entire loss covered under the Policy, nor did it provide any explanation for the failure to adequately

settle Plaintiff’s claim. WESTCHESTER conduct is a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §541.060(a)(3).

       19.     WESTCHESTER failed to meet its obligations under the Texas Insurance Code

regarding timely acknowledging Plaintiff’s claim, beginning an investigation of Plaintiff’s

claim, and requesting all information reasonably necessary to investigate Plaintiff’s claim within

the statutorily mandated time of receiving notice of Plaintiff’s claim. Its conduct constitutes

a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.

       20.     Further, WESTCHESTER failed to accept or deny Plaintiff’s full and entire

claim within the statutorily mandated time of receiving all necessary information. Its

conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.

TEX. INS. CODE §542.056.

       21.     WESTCHESTER failed to meet its obligations under the Texas Insurance Code

regarding payment of claims without delay. Specifically, it has delayed full payment of

Plaintiff’s claim and, to date, Plaintiff has not received full payment for the claim. Its conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE §542.058.

       22.     From and after the time Plaintiff’s claim was presented to WESTCHESTER, its

liability to pay the full claim in accordance with the terms of the Policy was reasonably clear.

However, it has refused to pay Plaintiff’s in full, despite there being no basis whatsoever upon




                                                  5
       Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page   6 of 14
                                                                   Electronically Filed
                                                                   2/11/2021 9:09 PM
                                                                                                              Hidalgo County District Clerks
                                                                                                              Reviewed B y Armando Cantu
                                                                                                                              :



                                                      0-0551 -21 -B

Which a reasonable insurance company would have                                relied t0       deny the        full       payment.

WESTCHESTER               conduct constitutes a breach of the             common law       duty 0f good faith and                 fair



dealing.


            23.     Additionally,         WESTCHESTER               knowingly       or         recklessly        made         false


representations, as described above, as t0 material facts and/or knowingly concealed                                all   or part of


material information from Plaintiffs.


            24.     Because 0f        WESTCHESTER’S             wrongful acts and omissions, Plaintiff was

forced to retain the professional services of the attorney and law firm                               who      is   representing


Plaintiffs    With respect to these causes of action.


                        VIII.    CAUSES OF ACTION AGAINST WESTCHESTER

A.          BREACH OF CONTRACT
            25.     Plaintiff re-alleges        and incorporates by reference            all   previous and subsequent


paragraphs.


            26.     WESTCHESTER’S conduct constitutes a breach of the insurance contract between

it   and   Plaintiff.   Defendants’ failure and/or refusal, as described above, to pay Plaintiff adequate


compensation as         it is   obligated to d0 under the terms 0f the Policy in question, and under the laws


0f the State of Texas, constitutes a breach 0f the insurance contract with                       Plaintiff.



            27.     According        t0 the   purchased insurance Policy,        WESTCHESTER                  has the duty t0


investigate       and pay   Plaintiff‘s policy     beneﬁts for claims made for covered damages, including


additional beneﬁts under the policy resulting               from a storm such     as the       one in question. Plaintiff s


property was       damaged as a result ofthe storm and/or resulting             losses   from the storm, both of Which

are covered perils under Plaintiff’ s policy.


            28.     WESTCHESTER               failed to   perform   its   contractual duty to adequately and timely
                                                                 Electronically Filed
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  7 of 14
                                                                 2/11/2021 9:09 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Armando Cantu
                                           C-0551-21-B

compensate Plaintiff under the terms of its policy. Specifically, WESTCHESTER completed it’s

inspection on the Property September 1, 2020 and should have obtained all the information needed

to properly adjust Plaintiff’s claims. Even so, WESTCHESTER misrepresented to Plaintiff the

extent of covered damage caused by the Storm. WESTCHESTER denied the entire claim on

Plaintiff’s property and waited more than thirty (30) days before informing Plaintiff of its decision.

       29.      WESTCHESTER’s conduct constitutes a breach of the insurance contract between

WESTCHESTER and Plaintiff and such breach caused Plaintiff’s damages.

B.     VIOLATIONS OF SECTION 542 OF THE TEXAS INSURANCE CODE:

       30. Plaintiff re-alleges and incorporates by reference all previous and subsequent

       paragraphs.

       31. The Defendant’ acts, omissions, failures, and conduct described in this petition violate

Section 542 of the Texas Insurance Code. Within the timeframe required after receipt of either

actual or written notice of Plaintiff’s claim, the Insurers did not request from Plaintiff any items,

statements, or forms it reasonably believed, at that time, would be required from Plaintiff for its

claim. As a result, the Insurers have violated Section 542 by failing to accept or reject Plaintiff’s

claim in writing within the statutory timeframe and by failing to pay Plaintiff’s claim within the

applicable statutory period. More particularly, the Insurers violated the following provisions of

Section 542 of the Texas Insurance Code:

             a. Defendant failed to meet its obligations under the Texas Insurance Code by

                denying full payment of Plaintiff’s claim. Specifically, Defendant wrongfully

                denied paying insurance benefits on Plaintiff’s claim, which caused Plaintiff to

                incur fees it otherwise would not have had, and as such, to date, Plaintiff has not

                received an amount that would put Plaintiff back to its pre-loss condition.




                                                  7
                                                                 Electronically Filed
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  8 of 14
                                                                 2/11/2021 9:09 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                            C-0551-21-B

                Defendant’s conduct constitutes a violation of the Texas Insurance Code, Prompt

                Payment of Claims. TEX. INS. CODE § 542.058.

        32.     Additionally, if it is determined Defendant owe Plaintiff any additional monies,

Defendant has automatically violated Section 542 in this case.

C.     UNFAIR INSURANCE PRACTICE

       33.      Plaintiff re-alleges and incorporates by reference all previous and subsequent

paragraphs.

       34. Plaintiff has satisfied all conditions precedent to bringing this cause of action. By its

acts, omissions, failures, and conduct, WESTCHESTER has engaged in unfair and deceptive acts

or practices in the business of insurance in violation of Section 541 of the Texas Insurance Code.

Such violations include, without limitation, all the conduct described in this petition plus

WESTCHESTER’s unreasonable delays in the investigation, adjustment, and resolution of

Plaintiff’s claim. More specifically, WESTCHESTER is guilty of the following unfair insurance

practices:

             a) Defendant misrepresented to Plaintiff that all the damages to its property were not

                covered under its insurance policy, even though the damage was caused by a

                covered     occurrence.     More       particularly,   WESTCHESTER’s            adjuster

                misrepresented the damage to Plaintiff’s property. WESTCHESTER wrongfully

                denied Plaintiff’s claim and Defendant’s conduct constitutes a violation of the

                Texas Insurance Code, Unfair Settlement Practices.                  TEX. INS. CODE

                § 541.060(a)(1);

             b) Defendant failed to make an attempt to settle Plaintiff’s claim in a fair manner,

                although it was aware of its liability to Plaintiff under its policy. More particularly,




                                                   8
                                                            Electronically Filed
Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  9 of 14
                                                            2/11/2021 9:09 PM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Armando Cantu
                                   C-0551-21-B

        Defendant wrongfully denied the full covered damages and Defendant’s conduct

        constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices.

        TEX. INS. CODE § 541.060(a)(2)(A);

     c) Defendant failed to affirm or deny coverage of Plaintiff’s claim within a reasonable

        time. Specifically, despite Plaintiff promptly reporting the claim, Plaintiff did not

        receive timely indication in writing of acceptance or rejection regarding the full and

        entire claim from WESTCHESTER for more than forty (40) days.                   In fact,

        Plaintiff’s claim remains unpaid. Defendant’s conduct constitutes a violation of the

        Texas Insurance Code, Unfair Settlement Practices.                TEX. INS. CODE

        § 541.060(a)(4); and

     d) Defendant failed to conduct a reasonable investigation and refused to fully

        compensate Plaintiff under the terms of Plaintiff’s policy.            Specifically,

        WESTCHESTER did not thoroughly investigate Plaintiff’s damages and ignored

        visibly apparent storm damage observed during the investigation. As such,

        WESTCHESTER’s inadequate and outcome-oriented investigation of Plaintiff’s

        claim, which resulted in a biased, unfair, and inequitable evaluation of the

        damages to Plaintiff’s property. Because of Defendant’s inadequate investigation

        and misrepresentation of the scope of covered damages, Defendant wrongfully

        delayed, and denied the Plaintiff’s claim.     Defendant’s conduct constitutes a

        violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

        CODE § 541.060(a)(7).




                                          9
                                                                 Electronically Filed
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page 10 of 14
                                                                 2/11/2021 9:09 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Armando Cantu
                                             C-0551-21-B

       35. Defendant also breached the Texas Insurance Code when it breached its duty of good

faith and fair dealing. Defendant’s conduct has resulted in Plaintiff’s damages described in this

petition.

       36. Further, the above-described acts, omissions, and failures of Defendant were done

knowingly as that term is used in the Texas Insurance Code.

D.      VIOLATIONS OF THE DTPA

        37. Plaintiff re-alleges and incorporates by reference all previous and subsequent

  paragraphs.

        38. Plaintiff is a consumer of goods and services provided by Defendant pursuant to the

Texas Deceptive Trade Practice Act (DTPA), and Plaintiff has met all conditions precedent to

bringing this cause of action against Defendants. Defendant’s violations of the DTPA include,

without limitation, the following matters:

        a) By its acts, omissions, failures, and conduct that are described in this petition,

            Defendant has violated Sections 17.46(b)(2), (5), (7), (9), (12) and (24) of the DTPA.

            In this respect, Defendant’s violations include, without limitation: (1) its unreasonable

            delays in the investigation, adjustment, and resolution of Plaintiff’s claim, (2) its failure

            to give Plaintiff the benefit of the doubt, and (3) its failure to pay an amount that would

            put Plaintiff to its pre-loss condition.

        b) Defendant represented to Plaintiff its insurance policy and claims adjusting services

            had characteristics or benefits they did not have, which gives Plaintiff the right to

            recover under Section 17.46(b)(5) of the DTPA;




                                                   10
                                                            Electronically Filed
Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page 11 of 14
                                                            2/11/2021 9:09 PM
                                                                              Hidalgo County District Clerks
                                                                              Reviewed By: Armando Cantu
                                     C-0551-21-B

  c) Defendant represented to Plaintiff its insurance policy and claims adjusting services

       were of a particular standard, quality, or grade when they were actually of another, in

       violation of Section 17.46(b)(7) of the DTPA;

  d) Defendant advertised the insurance policy and claims adjusting services with intent to

       not sell them as advertised, in violation of Section 17.46(b)(9) of the DTPA;

  e) Defendant represented to Plaintiff its insurance policy and adjusting and investigative

       services conferred or involved rights, remedies, or obligations they did not have, which

       gives Plaintiff the right to recover under Section 17.46(b)(12) of the DTPA;

  f)   Defendant failed to disclose information concerning goods or services which were

       known at the time of the transaction and such failure to disclose was intended to induce

       Plaintiff into a transaction into which Plaintiff would not have entered had the

       information been disclosed, which gives Plaintiff the right to recover under Section

       17.46(b)(24) of the DTPA;

  g) Defendant has breached an express warranty that the damage caused by a storm would

       be covered under the insurance policy. This breach entitles Plaintiff to recover under

       Sections 17.46(b)(12) and (19) and 17.50(a)(2) of the DTPA;

  h) Defendant’s actions are unconscionable in that it took advantage of Plaintiff’s lack of

       knowledge, ability, and experience regarding the adjustment of storm damage claim to

       a grossly unfair degree. Defendant’s unconscionable conduct gives Plaintiff the right

       to relief under Section 17.50(a)(3) of the DTPA; and

  i) Defendant’s conduct, acts, omissions, and failures are unfair practices in the business

       of insurance in violation of Section 17.50(a)(4) of the DTPA.




                                            11
     Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  12 of 14
                                                                 Electronically Filed
                                                                 2/11/2021 9:09 PM
                                                                                                           Hidalgo County District Clerks
                                                                                                           Reviewed B y Armando Cantu
                                                                                                                          :



                                                        0-0551 -21 -B

           39. A11 0f the above-described acts, omissions,                 and   failures    0f Defendant      is   a producing


cause of Plaintiff” s damages described in this petition. The above-described                          acts,   omissions, and


failures    0f Defendant were also done knowingly and intentionally as those terms are deﬁned in the


DTPA.

E.         BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
           40.   Plaintiff re-alleges        and incorporates by reference             all    previous and subsequent


paragraphs.


           41.   From and         after the time Plaintiff’s        claim was presented to            WESTCHESTER,            the


liability   OfWESTCHESTER t0 pay the full claim in accordance with the terms ofPlaintiff” s policy

was reasonably           clear.   However, by      its acts,   omissions, failures, and conduct,         WESTCHESTER

has breached       its    common law        duty 0f good faith and        fair dealing.       WESTCHESTER              failed to


reasonably investigate Plaintiff’s claim and                      made numerous     misrepresentations regarding the


progress and status of the claim.                 WESTCHESTER has           also breached       its   duty by unreasonably


delaying payment of Plaintiff’s entire claim over six months after                     it    was made. Defendant knew

0r should have      known         it   was reasonably   clear the entire claim      was covered; yet       Plaintiff’ s   claim


has yet t0 be paid in        full.



       42. Defendant’s acts, omissions, failures,                   and conduct are a proximate cause 0f Plaintiff’s

damages.


                                            IX.   WAIVER AND ESTOPPEL

           43.      Defendant has waived and                 is   estopped from asserting any coverage defenses,


conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter


t0 Plaintiff.


                                                        X.   DAMAGES


                                                                   12
    Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  13 of 14
                                                                Electronically Filed
                                                                2/11/2021 9:09 PM
                                                                                                                Hidalgo County District Clerks
                                                                                                                Reviewed B y Armando Cantu
                                                                                                                             :



                                                       0-0551 -21 -B



        44.         Defendant’s     acts,   omissions, failures, and conduct have caused Plaintiff s damages


which include, without limitation, the cost t0              fully   and properly repair the roof, exterior and interior


0f Plaintiff’ s property, the expert and appraisal fees incurred during the course 0f this claim, and


other additional expenses associated With              damage caused by          the storm. Plaintiff is also entitled to


recover consequential damages from Defendant’s breach of contract, as well as an                                10% per annum

penalty 0n    its   claims against Defendant as damages under Chapter 542 0f the Texas Insurance


Code, plus prejudgment          interest   and attorneys’     fees. A11 the     damages described          in this petition are


within the jurisdictional limits 0f the Court.


                                              XI.   ATTORNEYS’ FEES

        45.         As      a result 0f Defendant’s conduct, Plaintiff has been forced to retain the


undersigned attorneys to prosecute            this action      and has agreed         t0   pay reasonable       attorneys’ fees.


Plaintiff is entitled to recover these attorneys’ fees               under Chapter 38 of the Texas Civil Practices


and Remedies Code, Sections 541 and 542 of the Texas Insurance Code, and Section 17.50 of the

DTPA.

                                                XII.    DEMAND FOR JURY
        46.         Pursuant t0 Rule 216 0f the Texas Rules 0f Civil Procedure, Plaintiff herein


requests a jury     trial   and along with the ﬁling of this Original Petition has tendered                      to the Clerk    of


the Court the statutory jury fee.


                                                      XIII.   PRAYER

        WHEREFORE, PREMISES CONSIDERED,                                 Plaintiffs request that      WESTCHESTER                 be

cited to appear       and answer herein;            that,   0n ﬁnal hearing,          Plaintiffs   have judgment against


WESTCHESTER for an amount,                  deemed to be just and        fair   by   the jury,   Which   will   be a sum within


the jurisdictional limits of this Court; for costs of suit; for interest               0n the judgment;     for pre-judgment




                                                               13
    Case 7:21-cv-00111 Document 1-2 Filed on 03/25/21 in TXSD Page  14 of 14
                                                                Electronically Filed
                                                                2/11/2021 9:09 PM
                                                                                           Hidalgo County District Clerks
                                                                                           Reviewed B y Armando Cantu
                                                                                                          :



                                                 0-0551 -21 -B

interest; and, for   such other and further relief, in law or in equity, either general 0r special, including


the non-monetary relief 0f declaratory       judgment against the    WESTCHESTER,         to   which   Plaintiff


may be justly entitled.



                                           Respectfully submitted,




                                           WHYTE PLLC
                                           2101   NW Military HWY
                                           San Antonio, Texas 78213
                                           Telephone:    (210) 562-2888
                                           Facsimile:    (2 1 0) 562-2873
                                           Email: mwhyte@whytepllc.com




                                           By.     Wﬁ? M772
                                                  MARC K. WHYTE
                                                  State   Bar No. 24056526




                                                          14
